Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter 
Claims 1-35 and 37-39 are allowed. 
The prior art of record does not anticipate nor render obvious the limitation recited below. Note that allowance of claims 36 and 40-46 is contingent upon resolution of the outstanding rejection under 35 U.S.C. 112(a). 
With respect to claims 1 and 11, the prior art on record does not anticipate or render obvious a method and device comprise the steps off:
operating one or more of the multiple emission LED elements in each of the multiple emitter modules to produce illumination substantially continuously by supplying a respective drive current at an operative drive current level to each of the one or more of the multiple emission LED elements; bringing the respective drive currents of all except one of the emission LED elements within a first emitter module of the multiple emitter modules to a non-operative drive current level, which is insufficient to produce illumination, for the duration of a measurement interval within a first series of measurement intervals interspersed with periods of said illumination; and bringing the respective drive currents of all except one of the emission LED elements within a second emitter module of the multiple emitter modules to a non-operative drive current level, which is insufficient to produce illumination, for the duration of a measurement interval within a second series of measurement intervals interspersed with periods of said illumination, wherein the first series of measurement intervals and 
With respect to claims 2-10 and 12-22, those claims are allowed by the virtue of their dependency on claims 33 and 37. 
With respect to claim 23 and 28, the prior art on record does not anticipate or render obvious a method and device wherein operation and measurement of LEDs’ output is conducted as follows: operating the first and second LED elements to produce illumination by supplying a respective drive current at an operative drive current level to each of the first and
second LED elements; bringing the respective drive currents of all except the first LED element to a non-operative drive current level for a duration of a first measurement interval within a first series of measurement intervals; and bringing the respective drive currents of all except the second LED element to a non-operative drive current, level for a duration of a second measurement interval within a second series of measurement intervals, wherein the first series of measurement, intervals and the second series of measurement composing: measurement intervals are separated by a respective first offset and second offset from a timing reference. 
With respect to claim 33 and 37, the prior art on record does not anticipate or render obvious a method and device wherein during a measurement interval:
measuring a first photocurrent induced in at least one photodetector while the respective drive current of the first LED element is supplied at an operative drive current level to produce illumination and the respective drive current of the second LED element is supplied at a non-operative drive current level; and measuring a second photocurrent 
LED element is supplied at a non-operative drive current level; subtracting the second photocurrent from the first photocurrent to obtain a corrected at an end of the measurement interval, supplying an operative drive current to the first LED demerit to produce illumination, wherein supplying the operative drive current to the first LED element comprises adjusting a level of the operative drive current supplied to the first LED element based at least in part on the corrected photocurrent.  
	With respect to claims 24 – 27, 29-32, 34-35 and 37-39, those claims are allowed by the virtue of their dependency on base claims. 
Claim Rejections - 35 USC § 112
Claims 36 and 40-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
More specifically, claims 36 and 40 recite the following limitations which are not taught in the original disclosure: 
“measuring a third photocurrent induced in the least one photodetector while the respective drive current of the second LED element is supplied at an operative drive current level to produce illumination and the respective drive current of the first LED element is supplied at a non-operative drive current level; and measuring a fourth photocurrent induced in the least one photodetector while the respective drive current of each of the first LED element and the second LED element is supplied at a non-operative drive current level; subtracting the fourth photocurrent from the third photocurrent to obtain another corrected photocurrent; and supplying an operative drive current to the second LED element to produce illumination, wherein supplying the operative drive current to the second LED element comprises adjusting a level of the operative drive current supplied to the second LED element based at least in part on the another corrected photocurrent”.
	In addition claims 41 and 44 also recite limitations which are not disclosed in the original specification: 
	“measuring a third photocurrent induced in the least one photodetector while the respective drive current of the second LED element is supplied at an operative drive current level to produce illumination and the respective drive current of the first LED element is supplied at a non-operative drive current level; and measuring a fourth photocurrent induced in the least one photodetector while the respective drive current of each of the first LED element and the second LED element is supplied at a non-operative drive current level; subtracting the fourth photocurrent from the third photocurrent to obtain another corrected photocurrent; and determining whether the another corrected photocurrent is within a range based on a target value”.
	With respect to claims 42-43 and 45-46, those claims are also rejected by the virtue of their dependency on rejected claim 41.  

Rejections under 35 U.S.C. § 251


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA M. LIE whose telephone number is (571)272-8445.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  
All correspondence relating to this reissue proceeding should be directed:
By EFS-Web: Registered Users may submit correspondence via EFS-Web, at 
                 https://efs.uspto.gov/efile/myportal/efs-registered.

By Mail to:     Mail Stop Reissue
                 Central Reexamination Unit
                 Commissioner for Patents
                 United States Patent & Trademark Office
                 P.O. Box 1450
                 Alexandria, VA 22313-1450

By FAX to:     (571) 273-9900
                 Central Reexamination Unit

By hand:        Customer Service Window
                 Randolph Building
                 401 Dulany Street
                 Alexandria, VA 22314


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA M LIE/Primary Examiner, Art Unit 3992          

Conferees:       
/SAMUEL G RIMELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                               
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992